Citation Nr: 1147019	
Decision Date: 12/27/11    Archive Date: 01/09/12

DOCKET NO.  09-38 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right eye disability.

2.  Entitlement to service connection for a disability manifested by bilateral hand numbness.  

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to an initial rating in excess of 10 percent for right ankle strain.  


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served in the National Guard from March 2003 to August 2003 and on active duty from October 2006 to July 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2008 and December 2008 decisions of the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  In August 2010, the Veteran testified before the undersigned at a Travel Board hearing.  


The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

At his hearing, the Veteran testified that he has received medical treatment at the Memphis VA facility.  In addition, he reported that he had an appointment scheduled the following week for a right ankle evaluation.  When reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, Vet. App. 37 (1990).  These records should be obtained in compliance with VA's duty to assist.  

With regard to his claimed right eye disability, during service in February 2003, the Veteran was struck in the right eye by a foreign object while firing his weapon.  He was given lubricating drops to use as needed and reported having photosensitivity as well as blurred vision.  Post-service, the Veteran was afforded a VA examination in February 2010 which yielded a diagnosis of dry eye syndrome.  However, the examiner opined that this diagnosis was not related to service.  In reviewing the examination report, the examiner indicated that the Veteran had not suffered any trauma to the right eye.  This is inaccurate as he did suffer trauma as noted, so the diagnosis and etiology are not based on an accurate history.  As such, the Veteran should be afforded a new VA examination.  

With regard to the bilateral hand numbness, the Veteran described first having this claimed condition during cold weather while on basic training.  The Veteran is competent to report that his hands were numb at that time and since that time.  The Veteran is competent to report what the Veteran can observe and feel through the senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  With regard to the low back, the Veteran indicated that he first noticed low back problems in November 2006 after his right ankle injury and he stated that he told inservice examiners, although this is not documented in the service treatment records.  He also asserted that his back disability developed as secondary to his service-connected right ankle disability and he has had back problems since service.  

The Board notes that the Veteran has not been afforded a VA examination with regard to his claimed bilateral hand and back disabilities.  Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability, establishes that the Veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  See Id.  The record before VA need only (1) contain evidence that the Veteran has persistent or recurrent symptoms of current disability and (2) indicate that those symptoms may be associated with the Veteran's active military service.  Duenas v. Principi, 18 Vet. App. 512 (2004).  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) noted that the third prong of 38 C.F.R. § 3.159(c)(4)(I), requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, establishes a low threshold.   See also Locklear v. Nicholson, 20 Vet. App. 410, at 418 (2006).  In light of the foregoing, the Board finds that the veteran should be afforded a VA examination to determine if he has a current disability manifested by bilateral hand numbness as well as a low back disability which are attributable to service.  In addition, the examiner should assess if the Veteran has a low back disability which is secondary to the right ankle disability.  

The Veteran should also be sent notice complying with the Veterans Claims Assistance Act (VCAA) pertaining to the newly raised secondary issue.  

With regard to the right ankle, as noted, the Veteran testified that he had an upcoming VA medical appointment.  Since he has received treatment since his last ankle examination and this case is being remanded, he should be afforded a current examination to assess the present level of disability of his right ankle.  

Accordingly, this matter is REMANDED for the following actions:

1.  The AMC should review the record and ensure compliance with all notice and assistance requirements set forth in the VCAA and subsequent interpretive authority as pertains to the newly raised issue of service connection for a low back disability as secondary to service-connected right ankle sprain.  

2.  Obtain and associate with the claims file copies of all clinical records, which are not already in the claims file, of the Veteran's treatment at the VA Memphis medical facility, including any right ankle treatment records dated in August 2010.  

3.  Schedule the Veteran for a VA eye examination to determine the nature and etiology of any current right eye disability.  Any indicated tests should be accomplished.  The examiner should review the claims folder prior to examination.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current right eye disability manifested by hand numbness had its clinical onset during service or is related to any in-service disease, event, or injury.  The examiner should discuss the inservice right eye injury and the Veteran's statements that he has had eye problems since service.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current disability manifested by hand numbness as well as any low back disability.  Any indicated tests, including X-rays if indicated, should be accomplished.  The examiner should review the claims folder prior to examination.  

The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current disability manifested by hand numbness had its clinical onset during service or is related to any in-service disease, event, or injury.  The examiner should consider the Veteran's statements that he has had hand numbness in cold weather since service.  

The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current low back disability had its clinical onset during service or is related to any in-service disease, event, or injury.  The examiner should consider the Veteran's statements that he has had low back problems since service.  

The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current low back disability is proximately due to, or the result of, the service-connected right ankle sprain.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current low back disability is permanently aggravated by the Veteran's service-connected right ankle sprain.  If such aggravation is found present, the examiner should address the following medical issues: (1) The baseline manifestations of the Veteran's low back disability found present prior to aggravation; (2) The increased manifestations which, in the examiner's opinion, are proximately due to the service-connected right ankle sprain disability based on medical considerations.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

5.  Schedule the Veteran for a VA right ankle examination to determine the nature and extent of his service-connected right ankle sprain.  Any indicated tests should be accomplished.  The examiner should review the claims folder prior to examination.  Range of motion tests should be completed .  If pain or any other factor, including repetitive motion, limit motion at any point, that should be so indicated.  The examiner should indicate if the Veteran has marked limitation of motion or ankylosis.  

Any opinions expressed by the examiner must be accompanied by a complete rationale.

6.  The AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, AMC should return the case to the examiner for completion of the inquiry.

7.  The AMC should then readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

